Title: EnclSchedule G, [9 January 1790]
From: 
To: 


SCHEDULE G
Table Shewing What Annuity Would be Enjoyed by the Survivor of Any Two Persons Of Certain Ages, for the Remainder of Life, After the Determination of the Life in Expectation, Upon The Present Payment of One Hundred Dollars, Computing Interest at Four per Cent. Per Annum, And the Duration of Life According to Doctor Halley’s Tables.














Age of the youngest.
Age of the eldest.
Annuity of survivor.
Age of the youngest.
Age of the eldest.
Annuity of survivor.
Age of the youngest.
Age of the eldest.
Annuity of survivor.
Age of the youngest.
Age of the eldest.
Annuity of survivor.



10
28.248

20
28.169

30
28.555

45
30.620



15
26.392

25
26.041

35
26.001

50
27.005



20
24.545

30
23.923

40
23.496

55
23.375



25
22.716

35
21.753

45
21.061
45
60
20.040



30
20.920

40
19.825
30
50
18.730

65
16.957



35
19.168
20
45
17.876

55
16.529

70
14.240


10
40
17.464

50
16.018

60
14.484






45
15.847

55
14.261

65
12.600

50
32.164



50
14.263

60
12.620

70
10.894

55
27.731



55
12.782

65
11.100



50
60
23.513



60
11.237

70
9.707

35
28.993

65
19.662



65
10.099




40
26.164

70
16.257



70
8.905

25
27.816

45
23.381









30
25.556

50
20.702

55
34.286



15
28.169

35
23.331
35
55
18.172

60
28.843



20
26.198

40
21.159

60
15.820
55
65
23.742



25
24.219

45
19.047

65
13.666

70
19.175



30
22.276
25
50
17.030

70
11.724






35
20.376

55
15.117




60
37.509



40
18.528

60
13.331

40
29.673
60
65
30.423


15
45
16.750

65
11.689

45
26.469

70
24.044



50
15.053

70
10.173

50
23.337






55
12.968



40
55
20.354

65
42.481



60
11.948




60
17.604
65
70
32.679



65
10.553




65
15.060






70
9.270




70
12.799
70
70
50.994


To find the Annuity upon the Survivorship of the youngest of any two lives, expressed in this table, look for the respective ages under their respective heads, and opposite the number, which corresponds with the age of the eldest will be seen the Annuity required.
